 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   DURRELL ANTHONY PUCKETT,                    Case No. 1:18-cv-01504-JLT (PC)
12                     Plaintiff,                FINDINGS AND RECOMMENDATION TO
                                                 DENY PLAINTIFF’S MOTION TO PROCEED
13          v.                                   IN FORMA PAUPERIS
14   JEROME J. MACK, et al.,                     (Docs. 2, 5, 8)
15                     Defendants.               21-DAY DEADLINE
16                                               CLERK TO ASSIGN A DISTRICT JUDGE
17                                        BACKGROUND
18          Plaintiff filed a motion to proceed in forma pauperis along with this civil rights action
19   pursuant to 42 U.S.C. ' 1983. On November 13, 2018, an order issued for Plaintiff to show cause
20   (“OSC”) why his application to proceed in forma pauperis should not be denied. (Doc. 8.)
21   Plaintiff has not responded to the OSC.
22                                          DISCUSSION
23          I.      Legal Standard
24          An indigent party may be granted permission to proceed in forma pauperis upon
25   submission of an affidavit showing inability to pay the required fees. 28 USC § 1915(a). The
26   determination as to whether a plaintiff is indigent and therefore unable to pay the filing fee falls
27   within the court’s sound discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th
28


                                                        1
 1   Cir. 1991) (reversed on other grounds).

 2          “The trial court must be careful to avoid construing the statute so narrowly that a litigant is

 3   presented with a Hobson’s choice between eschewing a potentially meritorious claim or foregoing

 4   life’s plain necessities.” Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984), citing

 5   Potnick v. Eastern State Hospital, 701 F.2d 243, 244 (2d Cir. 1983) (per curiam); Carson v.

 6   Polley, 689 F.2d 562, 586 (5th Cir. 1982). “But, the same even-handed care must be employed to

 7   assure that federal funds are not squandered to underwrite, at public expense, either frivolous

 8   claims or the remonstrances of a suitor who is financially able, in whole or in material part, to pull

 9   his own oar.” Temple, 586 F. Supp. at 850, citing Brewster v. North American Van Lines, Inc.,

10   461 F.2d 649, 651 (7th Cir. 1972).

11          The statement report of Plaintiff’s inmate account provided by the CDCR indicates that

12   less than a month prior to filing this action, Plaintiff had over $500 that could have been used to

13   pay the filing fee. Instead, Plaintiff spent nearly $400 the same day he signed the Complaint and

14   his application to proceed in forma pauperis, which was the day before he filed this action.

15          Proceeding “in forma pauperis is a privilege not a right.” Smart v. Heinze, 347 F.2d 114,

16   116 (9th Cir. 1965). While a party need not be completely destitute to proceed IFP, Adkins v. E.I.

17   DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948), “the same even-handed care must be

18   employed to assure that federal funds are not squandered to underwrite, at public expense, either

19   frivolous claims or the remonstrances of a suitor who is financially able, in whole or in material

20   part, to pull his own oar.” Doe v. Educ. Enrichment Sys., No. 15cv2628-MMA (MDD), 2015 U.S.
     Dist. LEXIS 173063, *2 (S.D. Cal. Dec. 30, 2015) (citing Temple v. Ellerthorpe, 586 F. Supp. 848,
21
     850 (D.R.I. 1984)).
22
            “If an applicant has the wherewithal to pay court costs, or some part thereof, without
23
     depriving himself and his dependents (if any there be) of the necessities of life, then he should be
24
     required, in the First Circuit’s phrase, to ‘put his money where his mouth is.’” Williams v. Latins,
25
     877 F.2d 65 (9th Cir. 1989) (affirming district court denial of in forma pauperis where in past 12
26
     months, plaintiff received a sum of $5,000 settling a civil action and no indication it was
27
     unavailable to plaintiff) (citing, Temple, 586 F.Supp. at 851(quoting In re Stump, 449 F.2d 1297,
28


                                                       2
 1   1298 (1st Cir. 1971) (per curiam)).

 2           To proceed in forma pauperis, a plaintiff need not demonstrate that he is completely

 3   destitute, but his poverty must prevent him from paying the filing fee and providing his dependents

 4   with the necessities of life. See Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339-40

 5   (1948). A “‘showing of something more than mere hardship must be made.’” Nastrom v. New

 6   Century Mortg. Corp., No. 11-cv-1998, 2011 WL 7031499, at *1 (E.D. Cal. Dec. 7, 2011)

 7   (quoting Martin v. Gulf States Utilities Co., 221 F.Supp. 757, 759 (W.D. La.1963)), report and

 8   recommendation adopted by, 2012 WL 116563 (E.D. Cal. Jan.12, 2012). Plaintiff has not shown

 9   that he has any dependents who would have been deprived of the necessities of life if he paid the

10   filing fee and, since Plaintiff is currently incarcerated, the State of California is paying for his

11   necessities of daily life. Williams, 877 F.2d 65.

12           The Court may consider the economic priority Plaintiff placed on the use of money in his

13   trust account. See Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995) (citing Alexander v.

14   Carson Adult High School, 9 F.3d 1448, 1449 (9th Cir. 1993). A district court is entitled to honor

15   an inmate’s decision of other use of available funds which the inmate considered more worthwhile

16   than payment of a federal court’s filing fee. See Olivares, at 112, (quoting Lumbert v. Illinois

17   Department of Corrections, 827 F.2d 257, 260 (7th Cir. 1987) (Noting peanut and candy

18   “comforts” the plaintiff purchased in the prison commissary; “If the inmate thinks a more

19   worthwhile use of his funds would be to buy peanuts and candy ... than to file a civil rights suit, he

20   has demonstrated an implied evaluation of the suit that the district court is entitled to honor.”).)
     Plaintiff clearly prioritized various purchases over his obligation to pay the filing fee in this action.
21
             The determination whether a party can proceed in forma pauperis is a “matter within the
22
     discretion of the trial court and in civil actions for damages should be allowed only in exceptional
23
     circumstances.” Weller v. Dickinson, 314 F.2d 598, 600 (9th Cir. 1963); see also Franklin v.
24
     Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“court permission to proceed in forma pauperis is
25
     itself a matter of privilege and not right; denial of in forma pauperis status does not violate the
26
     applicant’s right to due process”). The day Plaintiff signed the Complaint and the application to
27
     proceed in forma pauperis, which was the day before he filed this action, Plaintiff spent nearly
28


                                                         3
 1   $400 elsewhere. Thus, Plaintiff’s application to proceed in forma pauperis should be denied and

 2   this action should be dismissed without prejudice to refiling on prepayment of the filing fee.

 3                                         RECOMMENDATION

 4          Accordingly, the Court RECOMMENDS that Plaintiff’s application to proceed in forma

 5   pauperis, filed on July 11, 2018 (Doc. 2), be DENIED and that the action be dismissed without

 6   prejudice to refiling on prepayment of the filing fee. The Clerk of the Court is directed to

 7   randomly assign a district judge to this action.

 8          These Findings and Recommendations will be submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within 21 days

10   after being served with these Findings and Recommendations, Plaintiff may file written objections

11   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings

12   and Recommendations.” Plaintiff is informed that failure to file objections within the specified

13   time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th

14   Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
     IT IS SO ORDERED.
16

17
        Dated:     December 17, 2018                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28


                                                        4
